Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 1 of 8. PagelD #: 2

AFFIDAVIT

I, John S. Christie, a Task Force Officer (“TFO”) of the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”), United States Department of Justice, being duly sworn
under oath, hereby depose and state:

1) lam a law enforcement officer of the United States, and under 18 U.S.C. § 3051, I
am charged by the Attomey General with the duty of enforcing any of the criminal, seizure, Or
forfeiture provisions of the laws of the United States, may carry firearms, serve warrants and
subpoenas issued under the authority of the United States, make arrests without warrant for any
offense against the United States committed in my presence, or for any felony under the laws of
the United States if there are reasonable grounds to believe that the person to be arrested has
committed or is committing such a felony.

2) Ihave been employed by the Ohio Adult Parole Authority (“APA”) as a Parole
Officer smce March 2016. Since May 2017, I have served as a TFO with the ATF. [am
presently assigned to the APA’s Akron Region and to ATF’s Cleveland Field Office.

3) Jama graduate of New Employee Orientation at the State of Ohio Department of
Rehabilitation and Correction Training Academy, located in Orient, Ohio, as well as Basic
Probation Officer Training, through the Georgia Department of Corrections in Forsyth, Georgia.
During these training academies, I learned about the supervision of felony offenders as well as
conducting criminal investigations, interviews, execution of arrest warrants, and criminal

procedure.

 
Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 2 of 8. PagelD #: 3

4) I was previously employed as a Probation Officer with the Georgia Department of
Corrections from September 2011 to May 2015. During that time, I both led and assisted with
numerous drug and gang investigations that involved identifying criminal activity, application
of various investigative techniques, conducting searches, and obtaining and executing arrest
warrants. I received a Bachelor’s Degree in Sociology with a concentration in Criminal Justice
from St. John Fisher College in Rochester, NY. I have completed numerous specialized training
courses through organizations such as the Atlanta — Carolinas High Intensity Drug Trafficking
Area (“HIDTA”) and the Georgia Public Safety Training Center, including courses on interview
and interrogations, search warrants and affidavits, gang investigations, advanced gang
investigation and prosecution techniques, cyber-crime investigations, financial crime
investigations, and money laundering investigations.

5) Asan ATF Task Force Officer, I have conducted and/or assisted in numerous
investigations involving the possession, distribution, and trafficking of controlled substances, in
violation of State and Federal laws. These drug investigations have involved searching persons,
electronic devices, social media, residences, and vehicles, for contraband, using both search
warrants and consent waivers. During these searches, I have gained experience in identifying
controlled substances, I have also gained experience with other contraband commonly
associated with illegal drug activity including cutting agents, narcotics packaging material, drug
paraphernalia, counterfeit currency, and other items used in the sale and distribution of
controlled substances.

6) Asan ATF Task Force Officer, I have also conducted and/or assisted in numerous
investigations involving the possession and trafficking of firearms in violation of State and

Federal laws, as well as the use of firearms in furtherance of other criminal offenses. In

 

 

 
Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 3 of 8. PagelD #: 4

conducting these investigations, I have utilized a variety of investigative techniques and
resources, including but not limited to physical surveillance, electronic surveillance,
confidential informants, controlled purchases, trash pulls, exploitation of telephone and social
media data, the review of financial documents, and interviews.

7) The facts contained in this Affidavit are based upon my personal knowledge of
the investigation, in addition to the knowledge, training, experience, and the observations of
other law enforcement officers. All observations and information referenced below that were not
personally made or learned by me were relayed to me by the persons who made such
observations or learned such information. Such information was provided either verbally or in
written format. This Affidavit contains information necessary to support probable cause for this
application. This Affidavit is not intended to be a complete review of all topics discussed in
interviews or conversations referenced herein. In addition, this Affidavit is not intended to
include each fact and matter observed or known by other law enforcement officers, the

government, or me.

PROBABLE CAUSE
8) On March 7, 2019, troopers from the Ohio State Highway Patrol (“OSP”) initiated
a traffic stop for a defect violation on a 2013 black Chevrolet Malibu bearing Ohio registration
HAU2111, in Akron, Ohio. The vehicle was driven by Ashley MORGAN (B/F, DOB:
09/26/1989), and was occupied by front passenger Justin HORTON (B/M, DOB: 12/24/1993),
and a rear passenger (B/F, FNU LNU).
9) During the stop, OSP Trooper Chad Schell utilized his canine partner, Canine

Jimmy, to conduct a “free air sniff’ around the exterior of the vehicle. Canine Jimmy alerted to

 
Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 4 of 8. PagelD #: 5

the presence of narcotic odor on the passenger side of the vehicle. OSP troopers then conducted a
probable cause search of the vehicle.

10) OSP Troopers recovered a firearm, (Smith and Wesson pistol, model SW9VE,
9mm caliber, serial number DUT3314) loaded with 13 rounds of assorted ammunition under the
front right passenger seat. Troopers also located 7.22 grams of methamphetamine, .5 grams of
crack cocaine, 2.864 grams of carfentanil, five grams of suspected marijuana, and two digital
scales. The weight and identity of the methamphetamine, crack cocaine, and carfentanil, were
confirmed by lab testing at the Ohio Highway Patrol Crime Lab. OSP Troopers also located a
cell phone, suspected to belong to HORTON, inside the vehicle.

11) Based on my training and experience, I know that those engaged in the unlawful
distribution of controlled substance(s) will often possess digital scales to weigh the controlled
substance(s). I also know that those engaged in the unlawful distribution of controlled
substance(s) will often carry a variety of controlled substance(s) to offer to customers, Subjects
who travel to their drug customers typically carry small amounts of the controlled substance(s) to
avoid trafficking or distribution charges if arrested.

12) OSP troopers placed HORTON under arrest for Carrying a Concealed Weapon
(F4), Possession of Methamphetamine (F3), Possession of Cocaine (I'5) and Possession of
Fentanyi (F5). HORTON was then booked into Summit County Jail.

13) On April 18, 2019, I reviewed inmate call records for HORTON using the
Summit County Jail inmate call system. HORTON made the following calls while he was
incarcerated at Summit County Jail:

a) On March 7, 2019, at 2:44 PM, HORTON called Ashley MORGAN (330-

510-7099). In the call, MORGAN stated, “I’m literally so mad that I

 

 
Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 5 of 8. PagelD #: 6

jumped up for $15.” HORTON replied, “For $15, flying. $15 though.”
MORGAN then says that the traffic stop didn’t have anything to do with
her “flying”.

b) On March 10, 2019, at 3:30 PM, HORTON called Mason WELLS (330-

. 803-2860). In the call, WELLS stated, “When it comes to these plays, she
(MORGAN) don’t need to be doing that. If she catch a case then what?...
You don’t need to be stressing out about these plays, I got it.” HORTON
told WELLS, “Bro, I still got shit...” WELLS replied, “That’s cool Jboy.
Listen to me, you good bro...]’m lightweight up right now. We good...Tell
her to bring whatever she got over here. We good bro...trappin’ every day
bro.”

14) Based on my training and experience, the calls to MORGAN and WELLS, while
HORTON was an inmate at Summit County Jail, show that HORTON was involved in the
unlawful distribution of controlled substances. There are multiple references to distributing
controlled substances to “plays,” which is slang for drug customers. The call with MORGAN
indicated that MORGAN and HORTON were on their way to meet a drug customer to sell $15
worth of controlled substance(s) when they were stopped by OSP. The call with WELLS
indicated that HORTON still had controlled substances left, presumably at his residence, at the
time of his arrest. WELLS then told HORTON that he would take over his “plays” and said that
he has been “trappin’,” which is slang for selling drugs, every day.

15) On May 6, 2019, I received vehicle dash camera and back seat camera videos of
the March 7, 2019 traffic stop involving HORTON from OSP. I reviewed the back seat camera

video of OSP Trooper Boyer and Trooper Lister’s vehicle and observed that HORTON made the

 

 
Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 6 of 8. PagelD #: 7

following unsolicited statements while he was in the back seat of the OSP vehicle: (prior to
search of vehicle) “I’m going down for that gun man;” “She driving all crazy man. For what
dog? Over some weed man. Over a weed play.” On the video, I also observed HORTON remove
a bag of controlled substances (later determined to be the methamphetamine, crack cocaine, and
carfentanil described in 4] 10 above) from his jacket pocket and hand it to the rear seat female
passenger who was also detained in the rear of OSP Trooper Boyer and Trooper Lister’s vehicle.
The video also captured HORTON attempting to destroy evidence by dumping a white power

substance on the floorboard of OSP Trooper Boyer and Trooper Lister’s vehicle.

Interstate Nexus of Firearm
16) On May 13, 2019, ATF Special Agent (“SA”) Cory Miles, a Firearm Interstate
Nexus Expert, examined the seized Smith & Wesson model SW9VE, 9mm caliber pistol, serial
number DUT3314, and the seized ammunition. SA Miles identified both the firearm and
ammunition as being manufactured outside the State of Ohio. Thus, the recovered firearm and

ammunition had traveled in interstate commerce and/or foreign commerce.

Prior Criminal Record of Justin HORTON
17) HORTON is a multi-convicted felon prohibited from possessing firearms. A
Computerized Criminal History (hereinafter CCH) query on Justin HORTON revealed multiple
felony convictions in Summit County, Ohio. These convictions include but are not limited to
Burglary (F-4) in case number CR-2012-06-1698-A, on or about April 24, 2013, in the Summit
County Court of Common Pleas, Discharging a Firearm into Habitation (F-2) in case number

CR-2012-12-3399-A, on or about April 24, 2013, in the Summit County Court of Common

 
Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 7 of 8. PagelD #: 8

Pleas, Having Weapons under Disability (F-3) in case number CR 2018-02-0658-B, on or about
May 11, 2018, in the Summit County Court of Common Pleas. I obtained certified copies of the
indictment and judgment in the referenced cases from the Summit County Clerk of Courts.
These crimes are punishable by imprisonment for a term exceeding one year.

18) This affidavit is not intended to provide a full review of HORTON’S criminal
history.

19) Records indicated that HORTON was under supervision with the State of Ohio
Department of Rehabilitation and Correction Adult Parole Authority as of November 26, 2018,
for a period of 3 years at the time of his arrest on March 7, 2019, thus prohibiting him from

possessing a firearm and ammunition.

CONCLUSION

20) Based upon the above listed facts and circumstances, I assert there is probable

cause to believe that:

A. On or about the 7" day of March 2019, Justin HORTON did unlawfully, knowingly
possess a firearm, in and affecting interstate or foreign commerce, after having been
convicted of a crime punishable by imprisonment for a term exceeding one year, in
violation of Title 18 U.S.C. Section 922(g¢)(1).

B. On or about the 7° day of March 2019, Justin HORTON did unlawfully, knowingly
possess methamphetamine, crack cocaine, and carfentanil with intent to distribute in

violation of Title 18 U.S.C. Section 841(a)(1).

 
Case: 5:19-mj-01225-KBB Doc #: 1-1 Filed: 05/31/19 8 of 8. PagelD #: 9

C. The above violations were committed in the Northern District of Ohio, Eastern
Division. I respectfully request that the Court issue a criminal complaint charging

said offenses and an arrest warrant for Justin HORTON.

 

Jo . Christie, Task Force Officer
Bureau of Alcohol, Tobacco, Firearms and
Explosives

at
a,
Sworn to and subscribed before me this3/ day of May 2019.

het. iB. Burke
Kathleen B. Burke”

United States Magistrate Judge
Northern District of Ohio

Eastern Division
